--------------------------------------------------------------------------------

Exhibit 10.10


(English Translation)


Equity Transfer Agreement


The transferors:
Henian Wu (“Party A”)
Domicile: No. 142, Friendship Street, Wenquan Town, Yingshan County, Hubei
Province
ID No. : 422126196309072018

Zongfu Wang (“Party B”)
Domicile: No.141, Jinfu Pavilion, Jinyuan Building, No. 3008, South Bao'an Road,
Luohu District, Shenzhen City,
Guangdong Province
ID No. : 440303196404243717

Junbiao Huang (“Party C”)
Domicile: Qianshan Neighborhood Committee, Xiangzhou District, Zhuhai city,
Guangdong Province

The transferee:
Good Wealth Capital Investment Limited (“Party D”)
Registered domicile: Workshop No. 10,6/F, Hewlett Centre, No. 52-54 Hoi Yuen
Road, Kwun Tong, Kowloon.

Whereas:


Shenzhen TMK Power Industries Ltd. (the “Company”) was established by Party A
and Party B and Party C in Shenzhen on September 3, 2001, with a registered
capital of RMB 10,000,000 (ten million Yuan). Party A holds 58% and Party B
holds 30% and Party C holds 12% of the Company's equity.

Party A agrees to transfer 58% of the equity of Company to Party D and Party D
agrees to purchase the said equity.

Party B agrees to transfer 30% of the equity of Company to Party D and Party D
agrees to purchase the said equity.

Party C agrees to transfer 12% of the equity of Company to Party D and Party D
agrees to purchase the said equity.

Party A, Party B, Party C and Party D entered into an equity transfer agreement
on September 25, 2008 (the “Original Agreement”).

Party A, Party B, Party C and Party D have agreed to reach this agreement.

 After consultation, as provided by Company Law of the People's Republic of
China and Contract Law of the People's Republic of China, the parties agree as
follows:

1


--------------------------------------------------------------------------------

Article 1 Transfer price and payment terms


     1.

Party A holds 58% of the equity of Company, and according to Articles of
Association of Company (“AOA of Company”), Party A shall make capital
contributions in RMB 5,800,000 (five million and eight hundred thousand Yuan),
and Party A has made capital contributions as specified in AOA of Company. Party
A agrees to transfer his total equity to Party D and Party D agrees to purchase
such equity.

Party B holds 30% of the equity of Company, and according to AOA of Company,
Party B shall make capital contributions in RMB 3,000,000 (three million Yuan),
and Party B has made capital contributions as specified in AOA of Company. Party
B agrees to transfer his total equity to Party D and Party D agrees to purchase
such equity.

Party C holds 12% of the equity of Company, and according to AOA of Company,
Party C shall make capital contributions in RMB 1,200,000 (one million and two
hundred thousand Yuan), and Party C has made capital contributions as specified
in AOA of Company. Party C agrees to transfer his total equity to Party D and
Party D agrees to purchase such equity.

     2.

Party A, Party B, Party C and Party D agree that the purchase price of the
equity transferred by Party A and Party B and Party C to Party D shall be
determined in accordance with the Assets Valuation Report issued by Shenzhen
Yong - Rui Letter and Assets Evaluation Ltd. on September 25, 2008. The purchase
price payable by Party D to Party A for acquiring the 58% equity of the Company
shall be USD875,800 (eight hundred and seventy-five thousand, eight hundred
Dollars) and the purchase price payable by Party D to Party B for acquiring the
30% equity of the Company shall be USD 453,000 (four hundred and fifty-three
thousand Dollars) and the purchase price payable by Party D to Party C for
acquiring the 12% equity of the Company shall be USD 181,200(one hundred and
eighty-one thousand, two hundred dollars).

     3.

Party D shall make lump sum payments to Party A and Party B and Party C of
USD1,510,000 by bank transfer or by cash; each of such payments shall be made
within sixty days upon the effective date of this agreement.

Article 2 Transferors' warranties


Party A and Party B and Party C warrant that they have full disposition right of
the transferred equity, that the transferred equity is free from liens and
claims of any third parties, and that the transferred equity is not seized by
government. Otherwise, Party A and Party B and Party C shall undertake all
economic and legal responsibilities arising from the violation of above
warranties.

Article 3 Sharing of Company's loss and profits (including creditor's and debt)

1.

After this agreement takes effect, Party D has the right to share Company
profits and undertake the corresponding risk and loss according to the
proportion of equity.

2.

If Party A and Party B and Party C have not truthfully informed Party D of the
debts that Company undertakes before the transfer of equity, as a result, Party
D suffers from loss, Party D has the right to recover the relevant damages from
Party A and Party B and Party C.

2

--------------------------------------------------------------------------------

Article 4 Liabilities for breach of agreement


1.

When the agreement comes into effect, the four parties shall fully perform their
duties. Any party who fails to fully perform his duty according to the agreement
shall be liable in accordance with law and the provisions of the agreement.

2.

If due to Party A and Party B and Party C, Party D is not able to conduct
transfer procedures on schedule, or the purpose of the agreement is compromised,
Party A and Party B and Party C shall pay Party D 0.01% of the equity transfer
payment that Party D has made as liquidated damages. If the liquidated damages
paid by Party A and Party B cannot cover the losses of Party D arising from
Party A and Party B and Party C's breach of agreement, Party A and Party B and
Party C shall make compensation in accordance with the proportion of their
transferred equity.

Article 5 Modification and termination of the agreement

The parties may modify or terminate the agreement if they have so agreed and
they shall sign other agreements to indicate the modification or termination of
this agreement

Article 6 The burden of cost and tax


All cost involved in equity transfer (including but not limited to notary fee,
assessment fee, fees for change of registration in industrial and commercial
administration) shall be borne by negotiation of the four parties.

Article 7 Settlement of disputes


Any disputes arising from or concerning this agreement could be settled through
negotiations. If no settlements are reached through negotiation, the parties can
bring the case to Shenzhen Arbitration Commission.

Article 8 Effectiveness


This agreement shall be effective upon the signing of the four parties and
approval of related approving authority after the notary of Shenzhen Notary
Public Office.

Article 9 Supplementary provision


This agreement is made in seven copies. Each party and Shenzhen Notary Public
Office keeps one copy respectively, and the rest are submitted to related
administrations.

Henian Wu                                                                  
Transferor (Party A): Henian Wu


Zongfu Wang                                                             
Transferor (Party B): Zongfu Wang


Junbiao Huang                                                            
Transferor (Party C):Junbiao Huang

Guifang Li                                                                     
Transferee (Party D): GOOD WEATH CAPITAL
INVESTMENT LIMITED


 On September 25, 2008
In Shenzhen

3

--------------------------------------------------------------------------------

The Supplementary Agreement On Equity Transfer


The transferors:
Henian Wu (“Party A”)
Domicile: No. 142, Friendship Street, Wenquan Town, Yingshan County, Hubei
Province
ID No. : 422126196309072018

Zongfu Wang (“Party B”)
Domicile: No.141, Jinfu Pavilion, Jinyuan Building, No. 3008, South Bao'an Road,
Luohu District, Shenzhen City,
Guangdong Province
ID No. : 440303196404243717

Junbiao Huang (“Party C”)
Domicile: Qianshan Neighborhood Committee, Xiangzhou District, Zhuhai city,
Guangdong Province

The transferee:
Good Wealth Capital Investment Limited (“Party D”)
Registered domicile: Workshop No. 10,6/F, Hewlett Centre, No. 52-54 Hoi Yuen
Road, Kwun Tong, Kowloon.

Whereas:


Shengzhen TMK Power Industries Ltd. (the “Company”) was established by Party A
and Party B and Party C in Shenzhen on September 3, 2001, with a registered
capital of RMB 10,000,000 (ten million Yuan). Party A holds 58% and Party B
holds 30% and Party C holds 12% of the Company's equity.

Party A agrees to transfer 58% of the equity of Company to Party D and Party D
agrees to purchase the said equity.

Party B agrees to transfer 30% of the equity of Company to Party D and Party D
agrees to purchase the said equity.

Party C agrees to transfer 12% of the equity of Company to Party D and Party D
agrees to purchase the said equity.

Party A, Party B, Party C and Party D entered into an equity transfer agreement
on September 25, 2008 (the “Original Agreement”).

Party A, Party B and Party C have agreed to restate and amend the Original
Agreement in its entirety as set forth herein. Due to the financial crisis,
Party D cannot pay on time in accordance with the third item of Article1 of the
original agreement. After negotiation and consultation, Party A, Party B and
Party C abstain from looking into the legal responsibility of Party D. Party D
shall pay in accordance with the third item of Article 1 of the original
agreement to Party A, Party B and Party C within 60 days upon the effectiveness
of the supplementary agreement.

4

--------------------------------------------------------------------------------

This agreement is made in seven copies. Each party keeps one copy respectively,
and the rest are submitted to related administrations.

Henian
Wu                                                                         
Transferor (Party A): Henian Wu


Zongfu Wang                                                                     
Transferor (Party B): Zongfu Wang


Junbiao Huang                                                                   
Transferor (Party C):Junbiao Huang


Guifang
Li                                                                           
Transferee (Party D): GOOD WEATH CAPITAL
INVESTMENT LIMITED


On January 16, 2010
In Shenzhen


5

--------------------------------------------------------------------------------